DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 33, 36-42, 44-50, 53-57, 65-67, 70-72, 74, 79-80 are pending. The amendment filed on 09/08/2021 has been entered. Claims 33, 36-42, 44-50, 53-57, are withdrawn. Claims 65-67, 70-72, 74, 79-80 are under-consideration.
Priority
This application is a continuation of U.S, Application No. 14/707,557, filed on May 8. 2015, which is a continuation of U.S. Application No. 12/928,303, filed on December 8, 2010, which claims priority from U.S. Provisional Application No, 61/267,008, filed on December 4, 2003, U.S. Application No. 14/707,557, filed on May 8, 2015 is also a continuation of US Application No. 13/346,746 filed on July 19, 2013, now US Pat No. 3,551,0101, which is a continuation of U.S. Application No. 12/328,302, tiled on December 8, 2010, which claims priority from U.S. Provisional Application No, 61/267 ,008, filed on December 4, 2009. As such the effectively filed date for the instant application is December 4, 2009.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/08/2021 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Maintained/Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

 (1) Claims 65-67, 70, 72, 74, 79-80 remain rejected under 35 U.S.C. 103 as being unpatentable over-Malik, (Ann. N.Y. Acad. Sci, 1054: 238-249, 2005) in view Grande (Blood, Vol 93, No 10: 3276-3285, 1999), Zhu (Biochemistry, 46(23): 6844-6858, 2007), Pan (Gene Therapy, 7: 1875-1883, 2000) for the reasons of record dated 03/16/2021.
For the record the rejection is reiterated below.
Regarding claims 65, 72, 79-80, Malik discloses a method of Human thalassemia major bone marrow ( TBM) CD34+ cells primitive hematopoietic progenitor cells from four patients were transduced with a self-inactivating (SIN) SIN-lentiviral vector, termed BGI, containing the cHS4 insulator inserted in the SIN deletion of the 3’ long terminal repeat (LTR), 3.1 kb of the -globin locus control region (LCR), and the human -globin gene driven by the -globin promoter in the opposite orientation to the vector transcript (abstract, p 240 2nd and 3rd paragraph, FIG. 1A). TBM-BGI cultures resulted in hemoglobinization, expansion, and RBC production that was indistinguishable from Normal Bone Marrow (NBM)-derived RBCs (p 248, 1st paragraph, figure 2). Moreover, injected mock-transduced NBM and TBM CD34+ cells, as well as BGI transduced TBM CD34+ cells into 4- to 6-week-old splenectomized, sublethally irradiated 2mnull NOD-SCID mice. The TBM-BGI group of mice showed a similar proportion of HbA+ cells as seen in the NBM group of mice, confirming that -globin expression was sustained due to transduction of primitive hematopoietic progenitor cells differentiation into qlycophorin A+ (Ter119) expressing cells (abstract, p 244). Regarding claim 74, TBM-BGI progenitor cells differentiate into circulating erythroid cells (p 244 and figure 3).
Grande also teaches transducing human hematopoietic stem cells, with a retroviral vector comprising an autoregulatory enhancer (ARE) of the erythroid-specific GATA-1 transcription factor gene promoter the reporter genes of interest (ALNGFR, EGFP) expressed in the differentiated progeny of transduced stem cells in vitro, and in vivo, after bone marrow transplantation in lethality irradiated mice (abstract, p 3276, 2nd column). Expression of the ALNGFR is restricted to the erythroid Glycophorin A (GpA) (Ter119) positive erythroblastic progeny of transduced human CD34+ cells, (p 3280, 1st column last paragraph, figure 4). Regarding claim 66, Quantitatively ALNGFR protein expression is decreased during the stage of maturation of the erythroid cells from immature large erythroblasts to more mature small erythroblasts to mature erythrocytes (p 3282, 2" column, 1st paragraph and figure 8); indicative that the GATA-1-responsive LTR is active at all stages of murine erythroid differentiation (p 3282, 2nd column, 1st paragraph last two lines). Regarding claims 67, the erythroid progeny is a mature small erythroblast (p 3282, 2nd column 1st paragraph; p 3283 2" column 1st paragraph).
Malik/Grande do not teach, wherein the promoter is ankyrin-1 based erythroid specific hybrid promoter/enhancer (IHK).
However, before the instant effective filing date of the instant invention, Zhu teaches a vector with erythroid-specific expression of the B-globin gene driven by the hybrid promoter IHK (human ALAS2 intron 8 erythroid-specific enhancer, HS40 core element from human RLCR, ankyrin-1 promoter) establishes erythroid-specific expression of -globin in erythroblastic K-562 cells hematopoietic stem cell (HSCs) (abstract, figure 3 panel A, panel B). -globin driven by the IHK promoter showed protein expression is controlled, in part, at the translational level during differentiation. However, the significant upregulation in the induced MEL cells suggests that factors affecting erythroid promoter function also modulate B-globin gene expression in adult erythroid cells (p 6853, 2nd column 2nd paragraph). Interestingly, the IHK promoter drives synthesis of -globin mRNA in the non-erythroid HuH-7 cells and to a smaller extent in HCT116 cells (data not shown p 6855, 1st column 1st paragraph). This may result from certain transcription factors such as GATA-1 and BKLF, which activate minimal ankyrin-1 promoter and are expressed in hepatoma cells (data not shown p 6855, 1 column 1st paragraph).
Zhu does not teach the protein is lysosomal enzyme.
However, before the instant effective filing date of the instant invention, Pan teaches GD34+ progenitor cells from peripheral blood of patients with mucopolysaccharidosis (MPS) type I (PBPCmps) transduced with retroviral vector constructed to express the human a-L- iduronidase (IDUA) cDNA designed to evaluate the potential effects of specific promoters, the addition of selectable markers, and the use of multiple promoters versus an internal ribosome entry site for expression of IDUA and selectable maker genes (abstract, figure 1 and figure 3). Bicistronic vector LP1CD overcame down-regulation and practically introduced the highest IDUA level in unselected intermediate level in PBPCmps. These studies provide a better understanding of factors contributing to efficient gene expression in hematopoietic cells (abstract), interestingly, PBPCmps transduced with vectors containing an internal human PGK promoter always exhibited the highest IDUA activities (three-to nine-fold) in comparison with other vectors sharing similar design but carrying different promoters (abstract, p 1878, 2nd column 2™ paragraph).
Accordingly, it would have been obvious to a person of ordinary skill in the art to modify the SIN-lentivirus vector with the human -globin gene driven by the -globin promoter for sustained expression of the transgene of primitive hematopoietic progenitor cells expressing glycophorin A (Ter119) a disclosed by Malik by using the ankyrin-1 based erythroid specific hybrid promoter/enhancer (IHK) to establishes erythroid-specific expression of -globin in erythroblastic HSCs and also the IHK promoter drives synthesis of -globin mRNA in the non- erythroid HUH-7 cells and to a smaller extent in HCT116 via binding of GATA-1 transcription factors on the IHK promoter as disclosed by Zhu and by including the IDUA bicistronic construct to express the human a-L-iduronidase (IDUA) cDNA that overcame down-regulation and practically introduced the highest IDUA level in unselected intermediate level in PBPCmps as disclosed by Pan. Grande provide a nexus of erythroid-specific GATA-1 transcription factor gene promoter activation of the promoter occurs during differentiation of the HSC and Zhu provide a nexus of transcription factors such as GATA-1 activate minimal ankyrin-1 promoter and are expressed in non-erythroid cells and Pan peripheral blood of patients with mucopolysaccharidosis (MPS) type I (PBPCmps) transduced with retroviral vector constructed to express the human a-L-iduronidase (IDUA) bicistronic vector provide a better understanding of factors contributing to efficient gene expression in hematopoietic cells.
One would have been motivated to do so to receive the expected benefit of the GATA-1- responsive LTR is active at all stages of erythroid differentiation and activation of the promoter occurs during differentiation of the HSC into adult erythroid cells and by using the IHK hybrid promoter to restrict erythroid-specific expression of the IDUA transgene. One would have been motivated to provide a better understanding of factors contributing to efficient gene expression in hematopoietic cells transduced with vectors containing the highest IDUA activities for stage of maturation of the erythroid cells from immature large erythroblasts to more mature small erythroblasts to mature erythrocytes and to produce erythroid progeny expressing the 
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.

Response to arguments
Applicants arguments filed on 09/08/2021 have been considered and are discussed below as per Applicant’s arguments regarding both the rejections on record. 

(2) Claims 65, 71 remain rejected under 35 U.S.C. 103 as being unpatentable over Malik, (Ann. N.Y. Acad. Sci, 1054: 238-249, 2005) in view Grande (Blood, Vol 93, No 10: 3276- 3285, 1999), Zhu (Biochemistry, 46(23): 6844-6858, 2007), Pan (Gene Therapy, 7: 1875-1883, 2000)as applied to claims 65-67, 70, 72, 74, 79-80 above, and further as evidenced by Wang (Blood, ASH, Annual Meeting, Abstracts), 2008, Abstract 2355) is withdrawn in view that the art does not teach HSC differentiate into a cell that expresses markers CD71 or Ter119 or both for the reasons of record dated 03/16/2021.
For the record the rejection is reiterated below.
The teaching of Malik and Grande and Zhu and Pan apply here as indicated above.
Malik and Grande and Zhu and Pan do not teach wherein the HSC differentiates, the HSC differentiates into a cell that expressed the marker CD71.
However, before the instant effective filing date of the instant invention, Wang teaches to during different stages of erythroid differentiation erythroblast subpopulations express CD71 and Ter119 markers transduced with IDUA using erythroid specific hybrid promoter (IHK) containing human ALAS2 intron 8 erythroid specific enhancer, HS40 core element from human alpha LCR and human ankyrin-1 promoter (abstract).
It is noted that Malik and Grande and Zhu and Pan teach the IDUA to provide a better understanding of factors contributing to efficient gene expression in hematopoietic cells transduced with vectors containing the highest IDUA activities for stage of maturation of the erythroid cells from immature large erythroblasts to more mature small erythroblasts to mature erythrocytes and to produce erythroid progeny expressing the erythroid Ter119 marker and by using the IHK hybrid promoter to restrict erythroid-specific expression of the transgene.
Thus, expression of CD71 is a form of during different stages of erythroid differentiation erythroblast subpopulations express CD71 marker transduced with IDUA using IHK as evidenced by Wang.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.

Response to arguments
Applicant hereby challenges the implicit Office Notice of the rejection's assertion. Further, Kina explicitly states that TER119 is NOT identical to glycophorin. For at least this reason, Applicant respectfully submits that the rejection has not established a prima facie case for obviousness for all of the claims. Applicant’s arguments have been fully considered but are not persuasive.
In response, while it is true that TER119 is not identical to glycophorin A, however base claim 65 recites a vector comprising; a promoter, which is ankyrin-1 based erythroid specific hybrid promoter/enhancer (IHK); a gene of interest (GOI) operably linked to the promoter, where the GOI encodes a protein, wherein - activation of the promoter occurs during differentiation of the HSC, - activation of the promoter leads to expression of the protein, - the protein is alpha-L-iduronidase (IDUA), - the HSC is a mammalian HSC, and - when the (emphasis added) HSC differentiates, the HSC differentiates into a cell that expresses markers CD71, Ter119, or both.
It should be noted the base claim 65 as such only requires a single step of transducing an HSC with a vector comprising a promoter, which is IHK and GOI operably linked to the promoter, where the GOI encodes a protein, and the cited art teaches the exact said method step. The claim as such does not require the differentiated cells. The claims merely recites transducing the HSC with the vector of the invention. The recitation of when the HSC differentiates into a cell that expresses markers CD71, Ter119 or both as argued by the applicant is subject to differentiation of said HSC into cells   expressing CD71 or Ter119 or both. The claim do not require differentiated cells as part of active method step nor does it recites transduced cells are differentiated into cells that express said markers. It is emphasized that these marker are inherently expressed by HSC differentiated cells.  (See MPEP 2112.02, See also Ex parte Novitski, 26 USPQ2d 1389 (Bd. Pat. App. & Inter. 1993), which states that a reference teaching a claimed process, wherein one of the claimed properties of a product used See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). In response to applicant’s argument pertaining to Office Notice, it is noted that human CD34+ hematopoietic stem cells (HSCs) inherently express CD71 marker as evidenced by the art of Gross et al, (Eur J Haematolol 59: 318-326, 1997, cited as evidence without relying on the rejection).
Simply put the base claim recite a conditional and does not specifically require an active step. The claim requires..when the HSC differentiates, the HSC differentiates into a cell that expresses markers CD71, Ter119, or both that is an implicit and inherent effect of the HSC a taught in the art of record and not an active step of the claimed method. 
B.	Applicants argue the rejection has not provided sufficient evidence that lysosomal proteins can be expressed via the IHK promotor. The cited art only provides evidence (i.e., via Zhu) that the IHK promoter is specific to the erythroid lineage and, more importantly, only provides evidence that the red-blood-cell-(RBC)-specific -globin can be expressed via the IHK promoter. No other proteins are expressed in Zhu via the IHK promoter. Thus, the cited prior art does not provide any evidence that any other protein (i.e., aside from -globin, which is an RBC specific protein) can be expressed via the IHK promoter. Also, the rejection does not provide any evidence in the cited art that differentiating HSC endogenous systems would be able to provide the post-translational modifications (phosphorylation and glycosylation) that are required for the generation of functional lysosomal enzymes. Further, the rejection does not provide evidence in the cited art that the machinery and mechanisms of cellular trafficking required for lysosomal enzyme trafficking exist in differentiating HSC's endogenous systems. The lysosomal enzyme expressed using the IHK promoter would have to be 
In response, applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (as for example, No other proteins are expressed in Zhu via the IHK promoter recoded version were expressed under the control of its own promoter, to optimize the process in order to achieve better homologous recombination, a process without requiring homologous recombination or any underlying mechanism) are not required in the rejected claim(s). The base claim as such does not require optimize the process in order to achieve better homologous recombination, a process without requiring homologous recombination or any underlying mechanism as argued by applicant. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In the instant case, claims are directed to a vector that is structurally obvious over combination of reference.
C.	Applicants argue, Wang is not an enabling disclosure. The Wang disclosure consists solely of a single paragraph abstract which provides insufficient detail (e.g., of the experimental methods) and thus is not an enabling disclosure. Specifically, the “mere naming or description of the subject matter is insufficient, if it cannot be produced without undue 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Wang teaches to during different stages of erythroid differentiation erythroblast subpopulations express CD71 and Ter119 markers transduced with IDUA using erythroid specific hybrid promoter (IHK) containing human ALAS2 intron 8 erythroid specific enhancer, HS40 core element from human alpha LCR and human ankyrin-1 promoter (abstract).
It is noted that Malik and Grande and Zhu and Pan teach the IDUA to provide a better understanding of factors contributing to efficient gene expression in hematopoietic cells transduced with vectors containing the highest IDUA activities for stage of maturation of the erythroid cells from immature large erythroblasts to more mature small erythroblasts to mature erythrocytes and to produce erythroid progeny expressing the erythroid Ter119 marker and by using the IHK hybrid promoter to restrict erythroid-specific expression of the transgene as evidenced by Wang.
Thus the rejections are maintained.
Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras, Jr. can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632